Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A: the acidic solution
(i) the acidic solution comprises a ferric solution or ferric media
(ii) the acidic solution comprises a ferrous sulfate solution


Category B: the reagent
(i) the reagent is thiourea (Tu)
(ii) the reagent is thioacetamide (TA)
(iii) the reagent is sodium dimethyldithiocarbonate (SDDC)
(iv) the reagent is ethylene trithiocarbonate (ETC)
(v) the reagent is thiosemicabazide (TSCA)
(vi) the reagent is not thiourea 
(vii) the reagent is N-N’ substituted thioureas; 2,5-Dithiobimea; Dithiobiuret; Thiosemicarbazide purum; Thiosemicarbazide; Thioacetamide; 2-Methyl-3-thiosemicarbazide; 4-Methyl-3-thiosemicarbazide; Vinylene trithiocarbonate purum; Vinylene trithiocarbonate; 2-Cyanothioacetamide; Ethylene trithiocarbonate; Potassium ethyl xanthogenate; Dimethylthiocarbamoyl chloride; Dimethyldithiocarbamate; Dimethyl trithiocarbonate; NN-Dimethylthioformamide; 4,4-Dimethyl-3-


Category C: the at least one base metal and the at least one base metal sulfide
(i) the at least one base metal comprises copper and the at least one base metal sulfide comprises chalcopyrite
(ii) the at least one base metal comprises copper and the at least one base metal sulfide comprises covellite
(iii) the at least one base metal comprises copper and the at least one base metal sulfide comprises a copper sulfide of the formula CuxSy wherein the x:y ratio is between I and 2
(iv) the at least one base metal comprises copper and the at least one base metal sulfide comprises bornite
(v) the at least one base metal comprises copper and the at least one base metal sulfide comprises enargite
(vi) the at least one base metal comprises cadmium and the at least one base metal sulfide comprises greenockite
(vii) the at least one base metal comprises nickel and the at least one base metal sulfide comprises pentlandite
(viii) the at least one base metal comprises nickel and the at least one base metal sulfide comprises violarite



Subcategory C(iii): copper sulfide
(i) the copper sulfide comprises chalcocite
(ii) the copper sulfide comprises djurleite
(iii) the copper sulfide comprises digenite


Category D: the leach
(i) the leach comprises a percolation leach
(ii) the leach comprises a heap leach
(iii) the leach comprises a vat leach
(iv) the leach comprises a tank leach
(v) the leach comprises a column leach


Category E: the halide ions
(i) the halide ions comprise chloride ions
(ii) the halide ions comprise iodide ions
(iii) the halide ions comprise bromide ions




NOTE: Applicant must elect one of the species from each of Category A, Category B, Category C, Category D, and Category E. If Applicant elects Category C(iii), Applicant must also then elect one from Subcategory C(iii).



Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the claims 347-354, 359, 367-383, 395, 401-404, 406-408, 410-412, 414-416.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these categories require the technical feature of claim 347, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Misra et al. (US 2006/0193762 A1) (hereinafter “Misra”). 

Misra teaches a method for extraction of copper, i.e., recovering at least one base metal ion from pregnant solution, from copper-containing minerals using silica-containing compounds or titanium-containing compounds and one or more lixiviants (Misra, [0017]). Misra also teaches that suitable lixiviant include ferric-chloride, i.e., acidic solution comprising halide ions (Misra, [0019] and Table 1). Moreover, Misra teaches that the copper-containing mineral includes chalcopyrite, bornite, chalosite, and others known in the art, i.e., at least one base metal sulfide (Misra, [0021]). Misra also teaches that thiosulfate and thiourea can be added to the acidic solution, i.e., a reagent having a thiocarbonyl functional group (Misra, [0026] and Table 1). Misra also teaches that chalcopyrite is leached using ferric as a lixiviant in the presence of different salts, i.e., to produce a pregnant solution comprising the at least one base metal ion (Misra, [0025] and Table 1). 



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738